377 F.2d 557
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.RILEY AERONAUTICS CORPORATION, Respondent.
No. 23600.
United States Court of Appeals Fifth Circuit.
June 6, 1967.

Petition for Enforcement of an Order of the National Labor Relations Board (Florida Case).
Marcel Mallet-Prevost, Asst. Gen. Counsel, Leon M. Kestenbaum, Atty., N.L.R.B., Washington, D. C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Herman M. Levy, Leon M. Kestenbaum, Attys., N.L.R.B., for petitioner.
John E. Jenkins, Jr., Huntington, W. Va., Jenkins, Schaub & Fenstermaker, Huntington, W. Va., for appellee.
Before BROWN and SIMPSON, Circuit Judges, and SUTTLE, District Judge.
PER CURIAM:


1
The opposition of the Respondent to the Board's petition for enforcement is so devoid of any possible merit that the Court, upon completion of the Board's argument, ordered from the bench that the order be enforced.


2
Order enforced.